Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DEATILED ACTION
1. The Applicant’s response to the office action filed on December 08, 2021 is acknowledged.
                                            Status of the Application
2. Claims 1-5, 7, 16-18, 20, 25-26, 30-32, 38, 42, 50 and 74 are pending under examination. Claims 1 and 74 are amended. Claims 6, 8-15, 19, 21-24, 27-29, 33-37, 39-41, 43-49, 51-73 are canceled. The Applicant’s arguments and the amendment were fully considered and found persuasive in-part for the reasons that follows. While incorporating the limitations from a canceled claim, the amendment introduces new limitations in the independent claims and changed the scope of the claims. The action is made FINAL necessitated by the amendment.
Response to Arguments:
3. With reference to the objection to the specification, the Applicant’s arguments and the amendment have been fully considered and found persuasive in-part. With reference to trademarks the objection has been maintained since the fluorescent dyes are not followed by their generic names. As discussed in the previous office action trademarks only represent the source of the product, not the product itself. Thus the trademarks are required to be accompanied by their generic names. With reference to the sequence identifiers the Applicant’s arguments and the amendment have been considered and the objection to the sequence identifiers has been withdrawn.

5. With reference to the rejection of claims under 102(a)(1) as being anticipated by Weitz et al., the Applicant’s arguments and the amendment have been fully considered and the rejection has been withdrawn in view of the amendment. However, the Applicant’s arguments drawn to no teaching of non microfluidic method for method steps combining and/or shearing, the arguments were found unpersuasive because Weitz et al. teach the limitations of the amended claims combining the first and the second fluid in a common container and shearing the second mixture in the absence of a microfluidic channel (para 0023, 0036).The instant amended claims changed the scope of the claims 1 and 19 by reciting selective steps of the method performed in the absence of the microfluidics as opposed to the limitations in the canceled claim which requires that the entire method is performed in the absence of microfluidics. The reference has been reapplied to address the amendment.
6. With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Agresti et al. the Applicant’s arguments and the amendment have been fully considered and the rejection has been withdrawn in view of the amendment. However, the Applicant’s arguments drawn to no teaching of non microfluidic method for combining and/or shearing, the arguments were found unpersuasive because Agresti et al. teach the limitations as amended and the reference is reapplied to address the amendment.
7. The rejection of claims under obviousness type of double patenting has been withdrawn in view of the persuasive arguments.

New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 102
8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-5, 7, 16-18, 20, 25, 30, 32, 38 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weitz et al. (US 2012/0222748).
    Weitz et al. teach a method of claim 1-2, 4, for generating a monodisperse emulsion for single cell analysis, the method comprising:
combining a plurality of monodisperse template particles with a first fluid to provide a
first mixture, wherein the first fluid comprises a plurality of target particles (see entire
document, at least 0005, 0021-0026, 0030, 0059, 0064-0065, 0082-0083: indicating
comprising plurality of template particles (first species or gel or polymer precursor
material) with a target particles (second species or analyte particles) comprising solution
or fluidic droplets);
 combining the first mixture with a second fluid in the absence of a microfluidic channel to provide a second mixture, wherein the second fluid is immiscible with the first fluid (see entire document, at least para 0023, 0032-0038, 0064-0065, 0082-0083: indicating second fluid is immiscible fluid (oils) and combining the first fluid in a common container containing carrier fluid (second fluid));
  and shearing the second mixture such that a plurality of the monodisperse template

thereby providing a plurality of monodisperse droplets comprising the first fluid, one of the monodisperse template particles, and one of the plurality of target particles (see entire document, at least para 0032, 0036-0038, 0083-0085; indicating shearing the monodispersed droplets shearing).
   With reference to claim 3, 16, Weitz et al. teach that the method comprises removing excess first fluid from the first mixture after causing the portion of the first fluid to be absorbed by the monodisperse template particles (see entire document, at least para 0041).
  With reference to claim 5, Weitz et al. teach that the monodisperse template particles comprise a hydrogel selected from agarose, alginate, a polyethylene glycol (PEG), a polyacrylamide (PAA), and combinations thereof (see entire document, at least para 0059, 0074-0078).
  With reference to claim 7, Weitz et al. teach that the first fluid is an aqueous phase fluid and the second fluid comprises an oil (see entire document, at least para 0065).
  With reference to claim 17, Weitz et al. teach that the monodisperse droplets have an average diameter and one or more droplets do not comprise one of the monodisperse more template particles have an average diameter smaller than the average diameter of the monodisperse template particles (see at least para 0030-0031, 0088). 
  With reference to claim 18, Weitz et al. teach that the shearing comprises shaking the second mixture with a homogenizer, or bead beater (see entire document, at least para 0032, 0036, 0083-0085).

   With reference to claims 30, Weitz et al. teach that the method further comprises sorting monodispersed droplets (see at least para 0069). For all the above, the claims are anticipated.
B. Claims 1-5, 7, 16-18, 20, 25-26, 30-32, 38, 42, 50 and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agresti et al. (US 2014/0199730).
Agresti et al. teach a method of claim 1-2, 4, 50, for generating a monodisperse emulsion for single cell analysis, the method comprising:
      combining a plurality of monodisperse (multiple emulsions) template particles with a first fluid to provide a first mixture, wherein the first fluid comprises a plurality of target particles (see entire document, at least para 0021-0023, 0073-0082, 0007-0012, 0030-0031, 0039, 0103-0106, 0126-0127: indicating fluid droplets comprising plurality of template particles (gel particles) and target particles (cells or nucleic acid targets));
    combining the first mixture with a second fluid (carrying fluid) in the absence of a microfluidic channel to provide a second mixture, wherein the second fluid is immiscible with the first fluid (see entire document, atleast para 0010, 0061, 0076-0078, 0089-0096, 0030-0031, 0039-0042, 0103-0106, 0126-0127: indicating second fluid is immiscible fluid mixed through reactants); 

With reference to claim 3, 16, Agresti et al. teach that the method comprises removing excess first fluid from the first mixture after causing the portion of the first fluid to be absorbed by the monodisperse template particles (see entire document, at least para 0021, 0063-0065).
With reference to claim 5, Agresti et al. teach that the monodisperse template particles comprise a hydrogel selected from agarose, alginate, a polyethylene glycol (PEG), a polyacrylamide (PAA), and combinations thereof (see entire document, at least para 0126).
With reference to claim 7, Agresti et al. teach that the first fluid is an aqueous phase fluid and the second fluid comprises an oil (see entire document, at least para 0039-0042).
With reference to claim 17, Agresti et al. teach that the monodisperse droplets have an average diameter and one or more droplets do not comprise one of the monodisperse more template particles have an average diameter smaller than the average diameter of the monodisperse template particles (see at least para 0046-0047, 0083-0084).

With reference to claims 20, 25, 32, 38, 42, Agresti et al. teach that the template particles comprise DNA particles, or cells and majority of monodisperse droplets do not comprise more than one cell and the first fluid comprises nucleic acid synthesis reagents and subjecting the monodisperse droplets containing target particle to nucleic acid synthesis conditions comprising PCR or nucleic acid synthesis or sequencing and detecting the synthesis or PCR product (see at least para 0028-0029).
With reference to claim 26, Agresti et al. teach that the method further comprises incorporating cell lysis reagents (surfactants as Triton X, Tween-20) into the monodisperse droplets (see at least para 0042).
With reference to claims 30-31, Agresti et al. teach that the method further comprises sorting monodispersed droplets by FACS or magnetic activate cell sorting or magnetic sorting (see at least para 0027, 0030).
Agresti et al. teach a method of claim 74, for generating a monodisperse emulsion for single cell analysis, the method comprising:
combining a plurality of monodisperse template particles with a first fluid to provide a first mixture, wherein the first fluid comprises a plurality of target particles (see entire document, at least para 0007-0010, 0021-0022, 0025-0026, 0030-0031: indicating comprising plurality of template particles (rigid droplet or gel or polymer droplet) with a target particles (second species or target analyte particles) comprising fluidic droplets);

   and shearing the second mixture such that a plurality of the monodisperse template particles are encapsulated in a plurality of monodisperse droplets in the second fluid, (see entire document, at least para 0030-0031, 0036-0038; forming plurality of monodispersed droplets including shearing pressure);
combining a third fluid with the second mixture, shearing the second mixture to produce third mixture, wherein the third fluid is immiscible with the second fluid (see para 0010, 0064-0070); and shearing the third mixture to encapsulate the monodisperse template particles in droplets in the third fluid, thereby providing a plurality of monodisperse droplets comprising the first fluid, the second fluid, one of the monodisperse template particles, and one of the plurality of target particles (see at least para 0010, 0064-0070). For all the above the claims are anticipated. 
                                                          Conclusion
               No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637